Citation Nr: 1725593	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  05-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder osteophytosis.

2.  Entitlement to an initial disability rating in excess of 10 percent for lateral epicondylitis of the right elbow.

3.  Entitlement to an initial disability rating in excess of 10 percent for recurrent left ankle sprain.

4.  Entitlement to an initial disability rating in excess of 10 percent recurrent right ankle sprain.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the lumbar spine.

6.  Entitlement to an initial compensable disability rating for retropatellar pain syndrome of the right knee.

7.  Entitlement to an initial compensable disability rating for degenerative changes of the left knee.

8.  Entitlement to an initial compensable disability rating for left shoulder osteophytosis.

9.  Entitlement to an initial compensable disability rating for sinusitis.

10.  Entitlement to an initial compensable disability rating for gastritis.

11.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis and pes cavus.

12.  Entitlement to an initial compensable disability rating for tinea pedis with a scar.

13. Entitlement to an initial compensable disability rating for eczema.

14.  Entitlement to an initial compensable disability rating for right epididymitis.

15.  Entitlement to an initial compensable disability rating for carpal tunnel syndrome of the right wrist.

16.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from January 1981 to July 2004.  He returned to active duty status in October 2006.  He is incarcerated at Fort Leavenworth, Kansas, United States Disciplinary Barracks (USDB) for the foreseeable future.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for right shoulder osteophytosis, lateral epicondylitis of the right elbow, recurrent left ankle sprain, and recurrent right ankle sprain; 10 percent ratings were assigned to each disability from August 1, 2004.  Service connection was also granted for degenerative changes of the lumbar spine, retropatellar pain syndrome of the right knee, degenerative changes of the left knee, left shoulder osteophytosis, sinusitis, gastritis, bilateral plantar fasciitis and pes cavus, tinea pedis with a scar, eczema, right epididymitis, and carpal tunnel syndrome of the right wrist.  Noncompensable ratings were assigned to these disabilities.   Service connection for chest pain was denied.

The Veteran filed a Notice of Disagreement (NOD) as to all of these issues in January 2005.  A Statement of the Case (SOC) was issued in July 2005.  The Veteran filed a Substantive Appeal in September 2005.  A January 2009 rating decision assigned a 10 percent rating to the lumbar spine disability from August 1, 2004.  The Veteran perfected an appeal for this rating.

In June 2013, this matter was last before the Board, at which time it was remanded.  

In June 2015, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), purportedly in favor of Veterans of Foreign Wars of the United States (VFW).  The VA Form 21-22 was not signed by either the Veteran or a VFW representative.  

In light of the deficiency of the VA Form 21-22, the RO contacted the Veteran in an April 2016 letter.  The letter advised the Veteran that the appointment of VFW as representative was not sufficient, and that Disabled American Veterans (DAV) continued to hold power of attorney.  The Veteran did not respond, and DAV has continued to represent the Veteran.  Accordingly, the Board finds that DAV's representation has not been revoked.  38 C.F.R. § 14.631(f)(1).

Following the latest Agency of Original Jurisdiction (AOJ) adjudication of the matter, evidence that has not been considered by the AOJ in the first instance was associated with the claims file.  Nevertheless, the Veteran has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2016).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (U.S. App. Vet. Cl. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's right shoulder disability has manifested by painful limited motion that is not restricted to the shoulder level, and without impairment of the humerus, clavicle, or scapula.

2.  Throughout the applicable period, the Veteran's left shoulder disability has manifested by painful limited motion that is not restricted to the shoulder level, and without impairment of the humerus, clavicle, or scapula.

3.  Throughout the applicable period, the Veteran's right elbow epicondylitis is not shown to have manifested by ankylosis, limitation of flexion to 100 degrees or less, extension limited to 75 degrees or more, flexion limited to 100 degrees and extension limited to 45 degrees, impairment of flail joint, non-union of the radius and ulna with flail false joint, non-union or malunion of the ulna, impairment of the radius, or impairment of supination and pronation.

4.  Throughout the applicable period, the Veteran's left ankle disability has not manifested by ankylosis, malunion of the os calcis or astragulus, astragalectomy or marked limitation of motion.

5.  Throughout the applicable period, the Veteran's right ankle disability has not manifested by ankylosis, malunion of the os calcis or astragulus, astragalectomy or marked limitation of motion.

6.  Throughout the applicable period, the Veteran's service-connected retropatellar pain syndrome of the right knee has manifested pain on motion, but not ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, flexion limited to 60 degrees or less, extension limited to 5 degrees or more, by impairment of the tibia and fibula, or genu recurvatum.

7.  Throughout the applicable period, the Veteran's service-connected degenerative changes of the left knee have manifested pain on motion, but not ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, flexion limited to 60 degrees or less, extension limited to 5 degrees or more, by impairment of the tibia and fibula, or genu recurvatum.

8.  Throughout the applicable period, service-connected disability of the lumbar spine manifested by flexion greater than 30 degrees, but not greater than 60 degrees, but not by incapacitating episodes, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine.

9.  Throughout the applicable period, bilateral plantar fasciitis and pes cavus have not manifested by pronounced or severe flatfoot, or by pes cavus with involvement of the toes or claw foot.

10.  At no point during the pendency of the claim has the Veteran's chronic sinusitis with rhinitis been productive of polyps, greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction on one side, one or two episodes of sinusitis per year requiring bed rest, treatment by a physician, and antibiotic treatment lasting four to six weeks, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

11.  Throughout the applicable period, the Veteran's gastritis manifested by dysphagia and acid reflux, but not moderate or worse stricture of the esophagus, gastritis with lesions, erosions, hemorrhages and/or ulcerations, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health, or pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health. 

12.  The veteran's service-connected residuals of right epididymitis have not required long-term drug therapy, with 1to 2 hospitalizations per year, and/or a requirement for intermittent intensive management. 

13.  Right carpal tunnel syndrome (CTS) has manifested by subjective complaints of pain and numbness; it was not productive of mild or moderate incomplete paralysis or complete paralysis of the median nerve.

14.  It has not been shown by competent and probative evidence that the Veteran has ever had a heart disability.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5201-5203 (2016).

2.  The criteria for an initial 10 percent rating, but no greater, for a left shoulder disability based on limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201-5203 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent lateral epicondylitis of the right elbow are not met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5205-5212 (2016).

4.  The criteria for an initial evaluation in excess of 10 percent for recurrent left ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5270-5274 (2016).

5.  The criteria for an initial evaluation in excess of 10 percent for recurrent right ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5270-5274 (2016).

6.  The criteria for an initial 10 percent rating, but no greater, for right knee retropatellar pain syndrome based on limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

7.  The criteria for an initial 10 percent rating, but no greater, for degenerative changes of the left knee based on limitation of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

8.  The criteria for an initial evaluation of 20 percent, but no greater, for  degenerative changes of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2016).

9.  The criteria for an initial 10 percent evaluation, but no greater, for bilateral plantar fasciitis and pes cavus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2016).

10.  A compensable rating for sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.21, 4.31, 4.97, Diagnostic Codes 6512 & 6513 (2016).

11.  The criteria for an initial 10 percent evaluation, but no greater, for gastritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

12.  A compensable evaluation for right epididymitis is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115, Diagnostic Code 7525 (2016).

13.  A compensable evaluation is not warranted for CTS of the right wrist.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

14.  Service connection for chest pain is not established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The RO provided the appellant pre-adjudication notice by a letter dated in March 2004.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  The Veteran has raised no issues regarding the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained the Veteran's service treatment and personnel records and assisted him in obtaining evidence.  He was provided a general medical examination in March 2004.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the veteran has not contended otherwise.  

In September 2013, the Board remanded the matters on appeal to attempt to afford the Veteran a VA examination while incarcerated at the USDB.  In August 2015, the RO contacted the USDB in an attempt to have the Veteran examined either at the local VA Medical Center (VAMC), or at the USDB by a VA employee or contractor.  The USDB responded, notifying the RO that they would only take the Veteran outside of the USDB for an emergency, and that they would not allow anyone to examine him.  

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, III.iv.3.F.2.d.

No further attempts to afford the Veteran a VA examination are necessary.  Here, he is incarcerated for the foreseeable future, and the authorities at the Fort Leavenworth USDB will not permit the Veteran to leave that facility for the examination or permit anyone to examine him.  VA has made substantial efforts to examine the Veteran under the circumstances, and no further development is necessary in this regard.  The Board will address the matters based on the record before it.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It was predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report provides sufficient information such that the Board can render an informed determination, it is adequate.  Moreover, no further development is possible in this case due to the circumstances of the Veteran's incarceration.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Evaluation Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

	A.  Shoulders

The Veteran's shoulder disabilities have been evaluated under Diagnostic Code 5201-5015.  See 38 C.F.R. § 4.71a.  Here, right shoulder osteophytosis corrected with surgery, and left shoulder osteophytosis corrected with surgery, have been assessed.  See March 2004 General Medical Examination.  Osteophytosis is defined as "condition characterized by the formation of osteophytes," while an osteophyte is defined as a "bony [or] osseous outgrowth."  Dorland's Illustrated Medical Dictionary, 1348 (32nd ed. 2012).  

Diagnostic Code 5015 provides for evaluation of "bones, new growths of, benign."  A note to Diagnostic Codes 5013-5024 explains that the diseases covered by these codes will be rated on limitation of motion of affected parts, as arthritis, degenerative, except for gout.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5201 provides for evaluation of limitation of motion of the arm.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5201, relating to limitation of motion of the arm, provides a minimum rating of 20 percent disabling where motion of the major or minor arm is limited to shoulder level (and a non-compensable rating for motion of the arm greater than shoulder level).  A 30 percent evaluation is provided for limitation of motion of the major arm to midway between side and shoulder level, while a 20 percent evaluation is provided for the minor arm meeting these criteria.  Maximum 40 percent  and 30 percent evaluations are warranted for limitation of motion of the major arm and minor arm, respectively, to 25 degrees from side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder. Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

VA pre-discharge examination in March 2004 reflects that the Veteran was right-hand dominant.  Review of the record disclosed a history of surgery on each shoulder, with removal of bone spurs on each side.  The Veteran reported that he felt he had a decrease in strength in the right upper extremity, with the pain keeping him from exerting his maximum strength.  His ability to lift was limited by about 25 percent of his normal baseline before the service injury.  He reported a decrease of strength in the left shoulder as well, greater on the right compared with the left.  Range of motion was normal bilaterally.  He reported pain with forward flexion, but was not severely functionally limited by the shoulders except for the lifting maneuver which caused pain and, therefore, limited the weight of material he could lift.

In terms of objectively observed range of motion, forward flexion and abduction were full, ranging from zero to 180 degrees.  External and internal rotation were also full from zero to 90 degrees. Posterior extension was from zero to 60 degrees, and adduction was to 30+ degrees.  Pain was noted to have occurred from 165 degrees through 180 degrees on abduction.  Forward flexion was less symptomatic, and the other maneuvers were asymptomatic.  Evaluation of the shoulders was relatively benign and motor strength and muscle bulk appeared to be normal bilaterally.  The limitation in abduction was limited to the right shoulder only, and not the left.  The left shoulder did not manifest pain with abduction or forward flexion.

Thereafter, the Veteran's medical records comprise those from the USDB.  These records note complaints regarding the shoulders, as well as the history of bilateral shoulder repair.  The USDB records reflect normal range of motion of the bilateral shoulders.  See e.g. February and March 2007 medical records.  

In April 2012, the Veteran offered a personal statement on his shoulders.  He described that both of his shoulders were "in weakened state" since the surgeries. 
He stated that he was unable to support and lift as much weight.  He described pain when the shoulder was "pressed upon incorrectly" with pain "shoot[ing] throughout [the] shoulders."  He stated that it had decreased his ability to work and do the things he enjoyed.

The Board does not find Diagnostic Codes 5200, 5202 and 5203 to be applicable to either shoulder in this case.  There is no evidence of ankylosis of the veteran's shoulders, thus rendering Diagnostic Code 5200 in applicable.  With respect to
Diagnostic Code 5202, there is no sign that the veteran's humerus is impaired, thus making this diagnostic code inapplicable.  Likewise, Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability.

Initially, the Board will address the right shoulder, evaluated as 10 percent disabling under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Here, range of motion of the right shoulder has never been limited to the shoulder level, or lower.  VA pre-discharge examination in March 2004 noted pain from 165 degrees to 180 degrees of abduction, as well as pain with full flexion.  Following the examination, the Veteran has reported pain and impairment of overhead activities, with weakness when lifting objects of a fair weight.  Thus, the right shoulder has never manifested limitation of motion to at least the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, entitlement to an evaluation in excess of 10 percent is denied for disability of the right shoulder.  Fenderson, supra.  

Here, the RO assigned an initial non-compensable evaluation for disability of the left shoulder.  VA examination in March 2004 reflects no objective indications of pain or impairment in the left shoulder.  Range of motion was full in the left shoulder, and the examiner specified that the pain exhibited on range of motion testing applied only to the right shoulder.  However, disability of the shoulder has been assessed, and the Veteran is competent to relate his observations of pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Notably, the shoulder is a major joint.  38 C.F.R. § 4.45.  

The Board finds that an initial 10 percent rating for painful limited motion of the left shoulder is warranted throughout the claims period.  Range of motion has never been limited to shoulder level or less, and is thus noncompensable.  38 C.F.R. § 4.71a,  Diagnostic Code 5201.  VA examination showed full range of motion of the left shoulder, and although the Veteran has related difficulty with lifting objects, his ability to lift overhead shows that range of motion of the shoulder has never been limited to at shoulder level, or less.  However, because the shoulder is a major joint and painful motion has been competently indicated, the Board concludes that a 10 percent evaluation is warranted for painful limited motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that a compensable rating for painful motion may be considered for painful joints even without the presence of arthritis); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  In the absence of limitation of the left shoulder to at least shoulder level, a higher evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a 10 percent evaluation, but no greater, is granted for left shoulder osteophytosis.  Fenderson, supra.

	B.  Right Elbow

At VA examination in March 2004, the Veteran reported pain in the right elbow when picking things up and with shooting his bow and arrow.  The examiner noted a history of negative nerve conduction studies of the elbow.  The Veteran reported recurrent pain for one year on the lateral aspect of the elbow.  He related that if he spent about one-half hour hammering, pain would increase in the lateral aspect of the elbow.  The Veteran had pain on resistance against pronation, but not on resistance against supination.  He also had pain with maximum flexion.  Range of motion was satisfactory in the elbow.  X-rays were negative for fractures.

Objective examination in March 2004, showed normal range of motion with extension full to zero degrees, and flexion to 142 degrees, with consideration of pain with maximum flexion.  Pain was most severe with resistance against pronation.  Resistance against supination was asymptomatic.  Palpation of the epicondyle laterally created pain.  There were no other abnormalities of the elbow seen.  There was no inflammation or erythema.

As noted, following the VA examination the Veteran was incarcerated at the USDB.  Records from this facility document no reports regarding the right elbow, except for those pertaining to the skin.  

The RO has characterized the lateral epicondylitis as bursitis under Diagnostic Code 5019, which directs the rater to evaluate the disability as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024.  Here, the RO has assigned a 10 percent disability for lateral epicondylitis, i.e. tennis elbow, of the right elbow based on non-compensable limitation of motion.  38 C.F.R. § 4.45.  Disabilities of the elbow and forearm are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  

Under Diagnostic Code 5207, a 10 percent rating is warranted where major forearm extension is limited to 45 degrees, a 10 percent rating is also warranted where major forearm extension is limited to 60 degrees, a 20 percent rating is warranted where major forearm extension is limited to 75 degrees, a 30 percent rating is warranted where major forearm extension is limited to 90 degrees, a 40 percent rating is warranted where major forearm extension is limited to 100 degrees, and a 50 percent rating is warranted where major forearm extension is limited to 110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5206, a noncompensable rating is warranted where major forearm flexion is limited to 110 degrees, a 10 percent rating is warranted where major forearm flexion is limited to 100 degrees, a 20 percent rating is warranted where major forearm flexion is limited to 90 degrees, a 30 percent rating is warranted where major forearm flexion is limited to 70 degrees, a 40 percent rating is warranted where major forearm flexion is limited to 55 degrees, and a 50 percent rating is warranted where major forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5208, a 20 percent rating is warranted where major forearm flexion is limited to 100 degrees and major forearm extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5208.

A rating in excess of 10 percent is not warranted as the Veteran's reported symptoms and the severity thereof are fully contemplated by the 10 percent rating for the right elbow disability. Although the Veteran experiences pain with activities such as hammering and drawing a bow and arrow, as well as with resistance against pronation, testing did not elicit any additional limitation of motion, or weakened movement, excess fatigability, incoordination, or pain on movement.  Even considering pain and other functional factors, the weight of the evidence does not support assignment of rating in excess of 10 percent under Diagnostic Codes 5206, 5207, or 5208 as the Veteran's right elbow symptoms have not been shown to be so disabling to actually or effectively result in limitation of flexion to 110 degrees, limitation of extension to 45 degrees, or limitation of flexion to 100 degrees and limitation of extension to 45 degrees-the requirements for compensable ratings under Diagnostic Codes 5206, 5207, and 5208, respectively, based on limitation of motion.  VA examination in March 2004 showed flexion limited by approximately 3 degrees, and full range of motion otherwise.  Therefore, a rating in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5019, 5206, 5207, 5208.

Lastly, the Veteran is not entitled to ratings in excess of 10 percent under Diagnostic Codes 5205 or 5209-5213 as there is no evidence of ankylosis of the elbow, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination and pronation.  38 C.F.R. § 4.71a.

	C.  Ankles

The RO has evaluated the Veteran's bilateral ankle disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which provides for evaluation as degenerative arthritis by way of tenosynovitis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024.  It has assigned 10 percent evaluations for painful limitation of motion of a major joint.  38 C.F.R. § 4.45.

Diagnostic Code 5271 provides for a 10 percent evaluation for moderate limitation of motion of the ankle.  A 20 percent evaluation is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a.

The Board notes that normal range of motion for the ankle on dorsiflexion is to 20 degrees and to 45 degrees on plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  Other diagnostic codes for disabilities of the ankle follow.

Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5270.  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Astragalectomy warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5274 (2016).

The terms "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

At VA examination in March 2004, the Veteran reported that his ankles tended to sprain easily.  He was able to ambulate well, limited primarily by plantar fasciitis.  Dorsiflexion of the right ankle was from zero to 9 degrees, and right plantar flexion was from zero to 46 degrees.  Maximum passive inversion was to 30 degrees.  Left ankle dorsiflexion was from zero to 10 degrees, with plantar flexion from zero to 44 degrees.  Maximum inversion was to 30 degrees.  No pain was noted on the evaluation, and there was no evidence of excess laxity on inversion or eversion.  Eversion was normal, bilaterally.  Recurrent ankle sprains were assessed.  

Thereafter, the Veteran's medical records comprise those from the USDB.  Those records reflect no clinical reports regarding the ankles, except for those regarding the skin.  

In April 2012, the Veteran provided a personal statement regarding his ankles.  He related that both of his ankles required ankle support, and that they were painful and "in a weakened state."  He related that he had to be cautious with his ankles, because he would end up re-spraining them, approximately "every other week, simply from moving, or placing [his] foot wrong."  He noted that this impacted his work and recreation activity.  

The evidence does not indicate marked limitation of motion.  VA examination has shown dorsiflexion to limited to 9 degrees on the right, and 10 degrees on the left, with plantar flexion to full to 46 degrees on the right, and limited by a single degree on the left to 44 degrees.  Thus, bilaterally, dorsiflexion is limited by approximately 50 percent.  Plantar flexion is essentially full bilaterally, and in total only about 10 percent of the full arc of motion is lost.  The Veteran reports recurrent sprains, but no clinical evidence reflects this.  He relates some impact on activity.  In considering all the evidence, an evaluation of 20 percent is not warranted for marked limitation of motion of the ankle.  Id.

Other potentially applicable Diagnostic Codes have been examined; however, they are found to not be applicable in this case.  Diagnostic Code 5262 does not apply because there is no impairment of the tibia and fibula, particularly nonunion or malunion thereof.  Diagnostic Codes 5270 and 5272 require ankylosis of the joint, meaning that it is fixed in a particular position.  Here, the Veteran has retained most of the range of motion in the ankles.  Otherwise, ankylosis has never been assessed; therefore, there is no showing of ankylosis.  With respect to Diagnostic Codes 5273 and 5274, none of the evidence demonstrates malunion of the os calcis or astragalus or an astragalectomy.

	D.  Knees

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

VA examination in March 2004 noted a history of tendinitis of the knees bilaterally since March 1981, which tended to come and go.  The Veteran reported some stiffness in the early morning upon awakening.  He was able to squat and kneel, but reported pain in doing so.  The knees were stable.  He was able to walk without any significant limitations.  He used no assistive devices for the knees.  There was no history of incapacitating episodes, and there was no locking or weakness.

Range of motion of both knees was zero to 140 degrees without significant discomfort.  There was no laxity or positive anterior/posterior drawer sign.  McMurray' s maneuver was negative.  There was significant subpatellar crepitus, especially exacerbated with McMurray' s maneuver, and with flexing and extending.  There were no effusions, hyperthermia, induration, or erythema.  There was no pain with the evaluation.  Retropatellar pain syndrome of the right knee and degenerative joint disease (DJD) of the left knee were assessed.

A review of the Veteran's USDB records discloses no reports regarding the knees.  In April 2012, the Veteran submitted a personal statement.  In the personal statement, the Veteran related that both of his knees were in constant pain and that they, constantly popped and cracked as he moved.  He described daily stiffness, relieved by stretching.  He noted that the pain had increased in severity.  

Here, the Veteran's is assessed as having retropatellar pain syndrome of the right knee and DJD, i.e. arthritis of the left knee.  VA examination in March 2004 showed full range of motion in both knees, with no apparent objective indications of pain on range of motion during the examination.  However, in weightbearing his body weight, the Veteran reported pain with kneeling and squatting.  Also, the Veteran has competently related bilateral knee pain with movement.  Jandreau, supra.  

The Board finds that an initial 10 percent rating for painful limited motion of each knee is warranted throughout the claims period.  Range of motion of each knee has been full on examination, with extension to zero degrees, and flexion to 140 degrees.  Although the Veteran has described weakness, there is no clinical evidence or assessment of recurrent subluxation or lateral instability of either knee.  The knee was clinically stable on VA examination in March 2004.  There is no history of dislocated semilunar cartilage, or removal of symptomatic semilunar cartilage.  There is no impairment of the tibia and fibula, or genu recurvatum.  Thus, under the diagnostic codes for evaluating the knee, a compensable evaluation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  However, because the knee is a major joint and painful motion has been competently indicated, the Board concludes that a 10 percent evaluation is warranted for painful limited motion of each knee.  38 C.F.R. §§ 4.40, 4.45.  Accordingly, a 10 percent evaluation, but no greater, is granted for each knee.  Fenderson, supra.

 	E.  Lumbar Spine

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under Diagnostic Code 5237 the Veteran's disability is  evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Here, at VA examination in  March 2004, history reflected low back pain since 1990, with no physician-authorized incapacitating time loss.  Strength was satisfactory.  Repetitive bending and lifting tended to cause a flare-up, with a loss of about 20 to 40 percent of his range of motion, depending on the severity of the flare-up.  The frequency of flares was noted as about two or three times per month with an average duration of two days.  With very severe flare-ups, his functional capacity would significantly diminish.  He was able to do all leisure and job functions normally; however, with flare-ups, he only did them with modification.  

On range of motion testing, flexion was to 90 degrees, with pain at that point continuing through 105 degrees.  Extension was to 34 degrees without significant discomfort.  Right lateral flexion was to 44 degrees, with left lateral flexion to 42 degrees, without pain.  Rotation to the right and left were greater than 80 degrees, and without pain.  Knee reflexes were equal at 1/6.  The ankle reflexes were equal at 1/6.  There was  no evidence of fasciculations or muscle atrophy.  There was no evidence of spasm in the lumbar spine.  Ballottement of the spine caused a slight amount of discomfort over the lower lumbar spine.  The left sacroiliac joint was slightly tender to added pressure, and the right was normal to palpation.  Straight leg raising. was negative bilaterally.  Motor strength was normal in all muscle groups. There was no evidence of incontinence of urine or stool.

Of record is a March 2004 chiropractic record.  The record documents paraspinal muscle spasms, bilaterally, in the lumbosacral spine, as well as limited motion.  "Multiple vertebral subluxations" were noted, and a series of chiropractic adjustments were prescribed.  Limitation of motion was not quantified.  

Records from the USDB reflect a history of low back pain, with degenerative changes of the lumbar spine.  A December 2006 record documents a positive straight leg raise test at 70 degrees, but an otherwise remarkable lumbar spine.  No peripheral neurological findings were made.  Subsequent records document a history of back pain, as well as degenerative changes.  

In April 2012, the Veteran related that low back pain was constant and chronic, noting that he took medicine for his pain that is chronic in nature.  He noted that the pain was increasing and affected what he could do.  

Here, the VA pre-discharge examination dated in March 2004 notes a history of flare-ups, occurring 2 to 3 times per month, with additional loss of 20 to 40 percent of range of motion in the thoracolumbar spine.  VA examination in March 2004 showed full range of motion in all planes.   See 38 C.F.R. § 4.71a, Plate V.  Assuming that a 40 percent reduction in each plane of motion occurred, flexion could plausibly be limited to 54 degrees, extension to 18 degrees, and bilateral lateral flexion and bilateral rotation to 18 degrees in each respective arc.  Overall, motion of the thoracolumbar spine could be reduced to 144 degrees.  This supports an award of a 20 percent disability evaluation.  Accordingly, a 20 percent disability evaluation is warranted throughout the applicable period.  Fenderson, supra.  

However, an evaluation in excess of 20 percent is not warranted.  In order to substantiate such an evaluation, forward flexion of the thoracolumbar must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine, for a 40 percent evaluation.  For evaluations of 50 or 100 percent, the evidence must indicate unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Here, flexion is clinically shown to be limited to 54 degrees, at worst.  No ankylosis is shown.  Accordingly, an evaluation in excess of 20 percent must be denied.  Id.  

Lastly, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  Intervertebral disc syndrome has never been assessed, and there is no indication that the Veteran ever had an incapacitating episode, i.e. a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  


	F.  Feet

In the present case, the Veteran has been assessed as having plantar fasciitis and pes cavus.  Thus, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for evaluation of flatfoot is for application in this case.  Id.  The Board will also consider 38 C.F.R. § 4.71a, Diagnostic Code 5278 and 5284, which provide for evaluation of pes cavus and other foot injuries by analogy, respectively.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

Diagnostic Code 5278 provides a noncompensable rating for slight claw foot.  38 C.F.R. § 4.71a.  Claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Id.  Claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the  ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Id.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  Id.

Diagnostic Code 5284 provides criteria for rating other foot injuries. A moderate foot injury warrants a 10 percent disability evaluation. A moderately severe foot injury  warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Pre discharge examination in March 2004 reflected a history of symptomatic bilateral plantar fasciitis, diagnosed in 1995, with the prescription of orthotics for treatment.  Notably, the use of the orthotics was very effective in alleviating pain and allowing for ambulation.  The Veteran was still on a profile for running, but he was able to walk without limitation.  Bilateral pes cavus and plantar fasciitis were assessed.  

Records from the USDB note a history of plantar fasciitis.  An October 2009 note reflects that the Veteran was fitted and prescribed shoe inserts.  A February 2011 note reflects good symptomatic relief with the use of Celebrex.  

In his April 2012 personal statement, the Veteran related that his plantar fasciitis caused extreme pain and that he had trouble walking by the end of the day.  He noted that he needed permanent arch supports, and that he had trouble running short distances. 

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5276, a compensable evaluation is not warranted.  Here, the evidence shows that the Veteran's pes planus and pes cavus are effectively treated with arch supports.  In the absence of more severe symptoms, i.e. weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, evidence of marked deformity, pain on manipulation and use accentuated, callosities or indication of swelling on use.  Diagnostic Code 5276 provides for a non-compensable evaluation with mild symptoms relieved by built-up shoe or arch support, as the facts show in this case.  Accordingly, entitlement to a compensable evaluation is denied.  Fenderson, supra.

As noted, the Veteran has pes cavus, and its manifestations have not been disassociated from those attributable to plantar fasciitis  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this regard, a higher evaluation is not warranted under Diagnostic Code 5278.  VA examination has noted pes cavus with no involvement of the toes.  As such, a compensable evaluation is not warranted under Diagnostic Code 5278.  Fenderson, supra.

Although Diagnostic Code 5284 is applicable to rating other foot injuries, it is not applicable here.  Under Diagnostic Code 5284, a 20 percent rating is assigned for a moderately severe foot injury and a 30 percent rating is assigned for a severe foot injury.  The Veteran's condition causes pain which results in interference with standing and walking.  Physical examination of the feet has shown pain to palpation.  These manifestations are contemplated by the currently assigned rating. As a result thereof, and because the Veteran has not experienced a foot injury, the Board concludes that Diagnostic Code 5284 is not for application.

	G.  Sinusitis

The Veteran's sinusitis has evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis.

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating   episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.
A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2016).

Under Diagnostic Code 6522,  allergic or vasomotor rhinitis is rated according to the presence of polyps.  If a polyp is shown, a 30 percent rating is warranted.  If no polyp is shown, then a 10 percent rating is warranted if there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

At VA examination in March 2004, the Veteran reported constant rhinorrhea.  He also had had rhinitis consistently over the years but had not had a recurrence.  He also described frontal headaches.  In terms of headaches, the Veteran related that they were local to the frontal area bilaterally, occurring two or three times per month.  The most severe headaches are a 10/10 in pain, but were not incapacitating with time loss authorized by a physician.  The Veteran also described lesser headaches about four times per week, treated with Motrin, Tylenol, or aspirin.  The Veteran was able to function through the minor headaches, unlike the most severe ones that actually impaired his ability to work or to do leisure activities.  He denied nausea or vomiting.  He related that occasionally light may irritate his headache, but that sound was very much associated with the headaches worsening.  

The pharynx was clear and the nares are patent.  The left side was slightly constricted with about a 60 percent patency, with mild left septal deviation.  Chronic sinusitis associated with rhinitis and sinus headaches were assessed

Records from the USDB document a history of sinusitis.  They also reflect several instances of treatment for acute sinusitis, with headache and congestion.   See February 2007, December 2008, and August 2009 USDB records.  A September 2009 treatment record reflects that the Veteran had no sinus symptoms following treatment with antibiotics.  

In his April 2012 statement, the Veteran related that his headaches were becoming more pronounced and more frequent in nature, with an occurrence of about two to three times per week.   He related that his sinuses were constantly stuffed up and running/draining.  

A March 2013 treatment record documents reports of headache for 5 days, with nasal discharge and nasal passage blockage.  The Veteran was prescribed nasal spray medications.  

Here, the RO has evaluated the Veteran's sinusitis as non-compensably disabling under Diagnostic Code 6513, which provides for evaluation of sinusitis based on the frequency of incapacitating and non-incapacitating episodes, characterized by headaches, pain and purulent discharge or crusting.  However, the Board finds that the above evidence reflects that the criteria for a compensable disability rating under both Diagnostic Code 6512 and Diagnostic Code 6513 have not been met.

First, the Veteran's rhinitis does not approximate the criteria for a compensable rating under Diagnostic Code 6512.  VA examination and the USDB records shows evidence of rhinitis, associated with sinusitis.  There is no evidence of record indicating that the Veteran's rhinitis without polyps has been productive of greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  VA examination in March 2004 showed 60 percent patency on the left side.  Thus, a compensable disability rating for allergic rhinitis is not warranted.

Second, while the Veteran has been diagnosed as having chronic sinusitis, the record does not reflect one or two episodes of sinusitis per year requiring bed rest, treatment by a physician, and antibiotic treatment lasting four to six weeks, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches,
pain, and purulent discharge or crusting.

The only episodes related to the Veteran's sinusitis that are noted in the medical record as requiring treatment by a physician and antibiotics were those in February 2007, December 2008, and August 2009.  At those times, the Veteran complained of sinus congestion and drainage.  However, there is no indication that such episodes were incapacitating, that they required bed rest, or that they required treatment with antibiotics lasting for four to six weeks.  Rather, in each case the Veteran was prescribed a 5 day course of antibiotics.  Furthermore, while the record reflects chronic sinusitis it does not reflect three to six episodes per year involving headaches, pain, and purulent discharge or crusting. 

The Board notes the Veteran's that his problems were year-round, and that the record reflects intermittent episodes of acute sinusitis over the years, which have involved headaches, pain, and nasal congestion and drainage.  However, the record does not reflect three to six such episodes per year, and it does not reflect any involving purulent discharge or crusting.  Accordingly, a compensable disability rating for allergic rhinitis with history of sinusitis is not warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a compensable rating.  Fenderson, supra.

	H.  Gastritis

Under Diagnostic Code 7203, stricture of the esophagus is rated 80 percent when permitting passage of liquids only, with marked impairment of general health; 50 percent when severe, permitting liquids only; and 30 percent when moderate.  38 C.F.R. § 4.114, Diagnostic Code 7203.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016).

The rating for the Veteran's gastritis has been assigned pursuant to Diagnostic Code 7307.  Under Diagnostic Code 7307, a 10 percent rating is warranted for chronic hypertrophic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

GERD will be rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 by analogy.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 best approximates with the anatomical localization and symptomatology of the Veteran's GERD and that this disability is best evaluated under this Diagnostic Code.  Moreover, hiatal hernia is assessed.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.   38 C.F.R. § 4.114.

VA examination in March 2004 documents a history of  GERD.  The Veteran described having food get stuck in the proximal esophagus, which decreased his ability to swallow.  He tried to eat slowly to avoid the occurrence.  Recent studies did not show any Zenker' s diverticula, webbing or stricture of the esophagus.

A May 2004 medical record documents the Veteran's reports of increased saliva at night, as well as heartburn.  GERD was assessed, and the Veteran was prescribed treatment.  Subsequent records document recurrent dysphagia and GERD, controlled with medication.  

A November 2007 EGD report documents the history of dysphagia and GERD.  The procedure resulted in findings of mild duodenitis in bulb, ringed appearing esophagus, but otherwise normal exam.  Proton pump inhibitor (PPI) therapy was prescribed.

A July 2009 EGD report documents recurrent dysphagia.  EGD showed esophagitis and esophageal ring, successfully dilated.  PPI therapy was prescribed.

In his April 2012 statement, the Veteran described that he had problems swallowing food that had become worse and "more noticeable, with causing blockage in [his] esophagus" when he ate food.  He related that he had acid reflux, and that he had had inpatient procedures, resulting in findings of "hard rings forming throughout
[his] esophagus, causing narrowing and difficulty swallowing food.  He stated that he "probably" had a hole in his esophagus.  He noted that he had been treated with medication, and that if he did "not take the medicine, the blockage and choking problems immediately reoccur."  

A January 2014 EGD reflects a history of reflux and esophageal strictures.  The EGD report reflects no evidence for esophageal strictures or webs, as well as a small hiatal hernia without visualized reflux.  

In resolving any doubt in the Veteran's favor, the Board concludes that a 10 percent evaluation is warranted under Diagnostic Code 7346.  Lay and clinical evidence establishes a consistent history of dysphagia and regurgitation, i.e., acid reflux.  Accordingly, a 10 percent evaluation is warranted.  Fenderson, supra. 

However, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7346.  There is no evidence of substernal arm or shoulder pain productive of considerable impairment of health, or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  Because the Veteran's disability is evaluated under hiatal hernia, the Board need not consider 38 C.F.R. § 4.114, Diagnostic Code 7307.  There is no evidence of hypertrophic gastritis with small nodular lesions, erosions or ulcerations or hemorrhages.  The Veteran's disability manifests by regurgitation and dysphagia, and this is the predominant disability picture.  

To the extent that Diagnostic Code 7203 is implicated for a stricture of the esophagus, a compensable or higher evaluation is not warranted.  The Veteran has reported difficulty swallowing food, which is considered under the criteria for evaluating hiatal hernia under Diagnostic Code 7346.  There is no evidence of moderate stricture of the esophagus, or that the Veteran's esophagitis with esophageal ring impairs the Veteran's ability to eat beyond having difficulty swallowing, i.e. dysphagia.  38 C.F.R. § 4.114.

      I.  Right Epididymitis 

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 30 percent rating applies for urinary tract infections with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating applies for urinary tract infections where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  Urinary tract infections which result in renal dysfunction-which is not present here-are rated as renal dysfunction.  Tubercular infections - which are not present here - are rated in accordance with §§ 4.88b or 4.89, as appropriate.

VA examination in March 2004 noted a history of the development severe pain with ejaculation a year prior.  The Veteran was then treated with antibiotics.  At the time of the examination, he related that the pain occasionally recurred, but that it was much less severe.  The examiner remarked that the epididymitis currently was under fairly good control with occasional residuals of discomfort.  Remote right epididymitis was assessed.  

Pursuant to applicable law and regulation, the veteran's service-connected epididymitis is evaluated as chronic epididymo-orchitis, on the basis of urinary tract infection.  A compensable (10 percent) evaluation for urinary tract infection is warranted where there is evidence of a need for long-term drug therapy, with 1 to 2 hospitalizations per year, and/or a requirement for intermittent intensive management.  38 C.F.R. § 4.115a, b, Diagnostic Code 7525 (2016).  However, as is clear from the above, the Veteran's right epididymitis has required no such intensive management.  There is no indication that, as a result of the Veteran's right epididymitis, he has required long-term drug therapy or hospitalization.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  Under the circumstances, the Veteran's claim for an increased rating must be denied.

      J.  Carpal Tunnel Syndrome of the Right Wrist 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (paralysis of the median nerve) a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the major hand.  A 30 percent disability evaluation is warranted for moderate, incomplete paralysis of the major hand.  A 50 percent disability evaluation is warranted for severe, incomplete paralysis of the major hand.  Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with atrophic disturbances warrants a maximum 70 percent rating.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  Id.

VA examination in March 2004 noted that carpal tunnel syndrome of the right wrist was diagnosed as surprise finding during part of a shoulder/elbow workup and was asymptomatic  The Veteran had never had surgery for carpal tunnel syndrome, and had been given a brace, although it was not symptomatic.  However, the Veteran did report periodic numbness, that he awakened with at night.  Hand grip in both upper extremities is 5/5.  There was no weakness on the right.  Phalen' s test was negative and compression of the median nerve was negative.  There was no evidence of weakness.  The Veteran was noted as right hand dominant.

In his April 2012 statement the Veteran related that his CTS has increased due to computer work required by the military.  He stated that both wrists were in constant pain/soreness daily.  USDB records do not reflect the condition.  

The Board does not find that the clinical evidence supports a compensable rating for service-connected right CTS.  The clinical evidence does not suggest that the Veteran has had mild, incomplete paralysis of the median nerve.  VA examination in March 2004 noted CTS as an incidental and asymptomatic finding.  USDB records do not document the condition, and the Veteran has offered subjective reports of pain and occasional numbness.  There is no evidence of limitation of function of the right wrist, or fatigue, or lack of endurance.  Grip strength was normal.  Accordingly, a compensable evaluation is denied.  Fenderson, supra.

The Board has also considered whether a higher rating could be provided under Diagnostic Code 8516 for disabilities affecting the ulnar nerve resulting in the "griffin claw" deformity, due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  No evidence of any such findings exists, and the Veteran's symptomatology does not meet the criteria under this diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8516.



III.  Service Connection, Chest Pain

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A review of the Veteran's service treatment records discloses no assessment of heart disease or the occurrence of a cardiac event, such as a heart attack.  Numerous in-service ECGs were normal.  The Veteran claims that he has recurrent chest pain that comes and goes, but acknowledges that no reason has been given for the symptoms.  See April 2012 statement.  No diagnosis appears in the record.  

Entitlement to service connection for chest pain is denied.  The Veteran has not been diagnosed as having a disability of the heart.  Although he may be competent to relate observations of chest pain, he is not competent to assess a disability of the heart.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for right shoulder osteophytosis is denied.

Entitlement to an initial 10 percent evaluation, but no greater, for left shoulder osteophytosis based on painful limited motion throughout the claims period is granted.

Entitlement to an initial disability evaluation in excess of 10 percent for lateral epicondylitis of the right elbow is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for recurrent left ankle sprain is denied.

Entitlement to an initial disability evaluation in excess of 10 percent recurrent right ankle sprain is denied.

Entitlement to an initial 10 percent evaluation, but no greater, for retropatellar pain syndrome of the right knee based on painful limited motion throughout the claims period is granted.

Entitlement to an initial 10 percent evaluation, but no greater, for degenerative changes of the left knee based on painful limited motion throughout the claims period is granted.

Entitlement to an initial disability evaluation of 20 percent, but no greater, for degenerative changes of the lumbar spine is granted.

	(CONTINUED ON NEXT PAGE)


Entitlement to an initial compensable evaluation rating for bilateral plantar fasciitis and pes cavus is denied.

Entitlement to an initial compensable  evaluation for sinusitis is denied.

Entitlement to an initial 10 percent evaluation, but no greater, for gastritis is granted.

Entitlement to an initial compensable evaluation for right epididymitis is denied.

Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the right wrist is denied.

Entitlement to service connection for chest pain is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


